489 N.W.2d 885 (1992)
Dana DIBBLE, Petitioner and Appellant,
v.
Richard BACKES, Director, North Dakota Department of Transportation, Respondent and Appellee.
Civ. No. 920066.
Supreme Court of North Dakota.
October 1, 1992.
*886 Thomas K. Schoppert of Schoppert Law Firm, Minot, for petitioner and appellant; submitted on briefs.
Elaine Ayers, Asst. Atty. Gen., Bismarck, for respondent and appellee; submitted on briefs.
LEVINE, Justice.
Dana Dibble appeals from a district court order affirming the decision of the Director of the North Dakota State Department of Transportation suspending Dibble's driving privileges. Dibble raises the identical issue decided in Kummer v. Backes, 486 N.W.2d 252 (N.D.1992). Dibble's assertions in support of his position likewise mirror those we rejected in Kummer, supra.
Accordingly, we affirm pursuant to Rule 35.1(a)(7), NDRAppP.
ERICKSTAD, C.J., and VANDE WALLE, MESCHKE and JOHNSON, JJ., concur.